ON MOTION TO DISMISS APPEAL
LANDRY, Judge.
Plaintiff-appellee (Movant) has moved to dismiss the appeal taken herein by defendant Michael A. Fuori (Appellant) from a judgment awarding Movant alimony pen-dente lite. It is Movant’s contention that a judgment awarding alimony pendente lite is nonappealable, especially where, as in this instance, such a judgment was rendered after hearing on a rule and not after trial of the merits of the pending action for judicial separation. We find subject judgment is appealable and deny Movant’s motion to dismiss.
Movant instituted this action against Appellant on April 17, 1974, seeking a judicial separation. After considerable legal maneuvering by both parties on matters unrelated to this present controversy, Movant obtained a rule ordering a hearing to be held to determine Movant’s right to alimony pendente lite. The rule was duly heard on June 28, 1974. Judgment making said rule absolute and granting Movant alimony pendente lite in the sum of $858.00 monthly, and which also awarded Movant the rental from certain property, was signed July 3, 1974.
The contention that a decree of this nature is an interlocutory judgment which cannot be appealed in an absence of a showing of irreparable injury is patently without foundation. ,
A judgment awarding alimony pendente lite, though subject to modification, is nevertheless a final judgment subject to appeal. LSA-C.C.P. art. 3943. See also Malone v. Malone, La., 282 So.2d 119, and authorities therein cited, and Lodatto v. Lodatto, 238 La. 305, 115 So.2d 359.
The motion to dismiss is denied at the cost of Movant, Ellen Watson Fuori.
Motion denied.